Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2020. While Applicant did not expressly elect without traverse the election is treated as being made without traverse as Applicant failed to indicate whether the election was made with/without traverse and importantly failed to provide specific arguments against the restriction requirement (see MPEP 818.01(a) and 818.01(c)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Coupe et al. (US 9,080,454).
Regarding claim 1 Harris Teaches: A blade (20) comprising:  a structure made of composite material (see internal composite plies 25a-25f) the structure made of composite material  comprising an aerodynamically profiled blade portion (Fig. 1, portion radially outer of platform) and a blade root portion (structures shown in view of Fig. 2), the blade root portion comprising two sections (see Fig. 2 

    PNG
    media_image1.png
    454
    482
    media_image1.png
    Greyscale

Harris does teach a composite blade but fails to teach that the composite is specifically a 3d woven composite made with a fibrous reinforcement and a matrix material.
In as much as these limitations are not made obvious by merely the background skill of those in the art Coupe is presented to show a blade formed by means of 3d weaving (abstract Figs. 8a/b and 
It therefore would have been obvious to modify Harris such that the blade composite is a 3d woven fibrous composite with matrix as taught by Coupe as this is nothing more than the substitution of one known composite type (i.e. laminar composite of Harris) with a different type of composite (3d woven fiber matrix composite of Coupe) which is known to be suitable for forming aircraft airfoil components and would have yielded only the predictable result of providing a material known to be suitable and sufficient for the aircraft gas turbine engine environment. Further 3d composites are known in the art to provide better control of shaping and one of ordinary skill in the art could further be motivated to apply this particular type of composite for that reason.
Regarding claims 2 and 3, the limitations of claims 2 and 3 flow naturally and inherently from the teachings of Harris as modified by Coupe. Harris teaches separating the plies at a non-interlinked zone (Fig. 2, where plies split to form separate portions to fit into 41a/b) Harris further teaches that these are continuous composite sections which are fibrous blade reinforcements (after material modification as stated above) these continuous sections which extend into the 41a/b cavities can be fairly interpreted as the fibrous blade root reinforcement (as after modification these composite structures are known to be of the fiber matrix type) and wherein the are woven continuously with the section of fibrous blade reinforcement (Harris teaches the integral composite extend from root to aerodynamic portion in Fig. 2, after modification this is a woven composite matrix material).
Regarding claim 4, Harris as modified further teaches adapting parts (31,32) disposed in the cavity (Fig. 2) on either side of the blade root portion (Fig. 2), so that each section of the blade root portion is sandwiched between the blocking part (see annotated Fig. above) and one of the adapting parts (Fig. 2).

Regarding claim 17, Harris as modified further teaches wherein the blade is a fan blade (Harris: abstract) the fan comprising a hub (where all fan blades of the turbofan are mounted) and blades extending radially from the hub (Figs. 1 and 2).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Coupe et al. (US 9,080,454) in further view of Ravenhall (US 4,045,149).
Harris as modified teaches all of the limitations as discussed above, but fails to teach wherein the blades are rotatably mounted relative to the hub about a respective setting axis of the engine further comprising an actuating mechanism designed to be controlled to rotate the blades about their setting axes so as to change the setting angle of the blades.
It is common and well known in the turbofan arts to provide a pitch (setting axis) actuation mechanism. One such example is Ravenhall which teaches blades that are rotatably mounted relative to the hub (Col. 3, ll. 60-69 “accomplish pivoting”) about a respective setting axis (longitudinal through blade) of the engine further comprising an actuating mechanism (ring gear not shown, but described  in col. 60-69) designed to be controlled to rotate the blades about their setting axes so as to change the setting angle of the blades (i.e. pivot angle, Col. 3, ll. 60-69).
It therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify Harris to include a setting axis (i.e. pitch/pivot mechanism) as taught by Ravenhall for the purpose of allowing the blade axis to be changed to modify aerodynamic properties of the blade during operation (this is a well-known art understood advantage to these systems).


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/               Primary Examiner, Art Unit 3745